Exhibit NEWS FOR RELEASE: March 30, 2009 Charter Communications Receives Court Approval Of All “First-Day” Motions In Its Financial Restructuring Operations to continue as usual Company will continue payment of employee wages and benefits Local Franchise Authorities to be paid in full St. Louis, MO – Charter Communications, Inc. (NASDAQ: CHTR) and its subsidiaries (“Charter” or the “Company”) today announced the approval of all of its first-day motions by the United States Bankruptcy Court for the Southern District of New York. “We appreciate the prompt action by the Court in approving our first-day motions,” said Neil Smit, President and Chief Executive Officer.“These approvals help us to continue to operate our business as usual and continue to provide our customers with quality cable, Internet and phone service as we execute on our financial restructuring.We look forward to completing our financial restructuring as soon as practicable and emerging as a stronger company.” The Company received Court approval during its first-day hearings to honor current customer programs without interruption.The Company also received approval to, among other things, continue employee wage and benefits programs, pay fees to its Local Franchise Authorities incurred before and after the filing in full and in the normal course, and utilize its cash on hand and cash flows from operating activities to continue to fund its projected cash needs as it proceeds with its financial restructuring on an interim basis, pending final Court authorization to be sought within the coming weeks.Charter has filed a motion with the Court requesting permission to pay trade creditor balances incurred before and after the filing in full and in the normal course, and expects that motion to be heard in the coming weeks.The Company expects that cash on hand and cash from operating activities, will be adequate to fund its projected cash needs as it proceeds with its financial restructuring, and therefore has not sought debtor-in-possession (DIP) financing. The Company’s principal Chapter 11 petition has been assigned case number 09-11435.Additional information about Charter’s restructuring, including the disclosure statement describing the Pre-Arranged Plan and the terms of the committed and optional investments by members of the Bondholder Committee, is available at the Company’s website www.charter.com.You may also receive information from the Company’s restructuring information line, 800-419-3922.For access to Court documents and other general information about the Chapter 11 cases, please visit www.kccllc.net/charter. About Charter Communications Charter Communications, Inc. is a leading broadband communications company and the fourth-largest cable operator in the United States. Charter provides a full range of advanced broadband services, including advanced Charter Digital Cable(R) video entertainment programming, Charter High-Speed(R) Internet access, and Charter Telephone(R). Charter Business(TM) similarly provides scalable, tailored, and cost-effective broadband communications solutions to business organizations, such as business-to-business Internet access, data networking, video and music entertainment services, and business telephone. Charter's advertising sales and production services are sold under the Charter Media(R) brand. More information about Charter can be found at www.charter.com. Cautionary Statement Regarding Forward-Looking Statements: This release includes forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended, regarding, among other things, our plans, strategies and prospects, both business and financial. Although we believe that our plans, intentions and expectations reflected in or suggested by these forward-looking statements are reasonable, we cannot assure you that we will achieve or realize these plans, intentions or expectations. Forward-looking statements are inherently subject to risks, uncertainties and assumptions including, without limitation, the factors described under "Risk Factors" from time to time in our filings with the Securities and Exchange Commission ("SEC").
